Title: Valentín de Foronda to Thomas Jefferson, 18 October 1809
From: Foronda, Valentín de
To: Jefferson, Thomas


          Muy Señor mio:  Philadelphia 18 de Octe de 1809.
          Vm me ha escrito una carta deliciosa. La aprobacion de mi papelito por un Sabio, por un Philantropo, por un verdadero Philosofo como el Gran Jefferson hace empabonar mi sensibilidad, de modo que parece un Pabo Real.
          Vuelvo à remitir à Vm el mismo folleto bastante mejorado aunque trabaxado en pocas horas: Vm. conocerà que no digo todo lo que podria decir: Confieso à un philosofo, que no me atrevo á explicarme como me explicaria, si escribiera en el Globo de la libertad que aun no se conoce. Sí—no se conoce ni en las Americas: pues muchos sabios callan por que muchos de los Gazeteros y muchisìmos de sus lectores tienen las cabezas boca à bajo. Yo estaba tentado à hacer una disertacion; pero no puedo perder un minuto para desmantelar mi casa, ordenar mis papeles, arreglar mis asuntos porque debo partir dentro de 10 dias en la Fragata que ha conducido al Ministro Plenipotenciario el Caballero Onis.
          Si Vm me honra con dos lìneas de respuesta sirvase enviar la carta à Dn Thomas Stoughton Consul de España en New York, que cuidara de remitirmela.
          Espero hacer uso con mi Gobierno de quanto Vm. me dice del asunto de Miranda, y aunque es injuria al Gran Jefferson decir que creo su relacion, esperanzado en su tolerancia digo que la tengo por veridica, por cierta porque lo dice Jefferson.
          He procurado traducir los pensamientòs de la carta de Vm. para que no perdierà su belleza pasando à la lengua Castellana.
          He escrito algunas veces con vigor á este Gobierno, pero siempre le he respetado, jamas he hecho poner nada en los papeles publicos: nunca he intrigado, nunca he hablado à ningun Miembro del Congreso para que alborote: nunca he sembrado la cizaña, y siempre he elogiado à Vm. y al Sr Madisson. No todo ha sido virtud: pues sabia que mi Corte deseaba la harmonia, y amistad con estos Estados.
          Quito el gas à mi pluma para suplicarle me mande con toda libertad en todos los destinos con la confianza de que tendrè una particular complacencia en emplearme en cosas agradables al Gran Jefferson por cuya vida pido à Dios gue su vida ms as.
            B. L. M. de Vm su mas atento Servidor Valentín de Foronda
         
          Editors’ Translation
          
            Dear Sir:  Philadelphia 18 October 1809.
            You have written me a delightful letter. The approval of my little paper by a sage, a philanthropist, and a true philosopher like the great Jefferson strokes my sensibility, so that it seems like that of a peacock.
            I send the same pamphlet to you again significantly improved although worked on for only a few hours. You knew that I did not say all that I could: I confess to a philosopher that I do not dare to explain myself as I would have if I had written in the world of liberty that is as yet unknown. Yes, it is not even known in the Americas: so many wise men are quiet because many journalists and a lot of their readers have their heads face down. I was tempted to give a lecture; but I cannot waste a minute from dismantling my household, putting my papers in order, and organizing my affairs because I leave in 10 days on the frigate that brought the minister plenipotentiary, Caballero Onis.
            If you honor me with two lines in response, send the letter to Don Thomas Stoughton, the Spanish consul in New York, who will make sure I get it.
            I hope to make useful to my government what you tell me about the Miranda matter, and even though it is an insult to the great Jefferson to say that I believe his story, hoping for his tolerance I say that I believe it to be truthful, certainly because Jefferson says so.
            I have endeavored to translate the thoughts contained in your letter so that they will not lose their beauty when they are translated into Spanish.
            I have written with vigor a few times to this government, but I have always respected you, I have never put anything into the public papers: never have I schemed, spoken to any member of Congress to incite a riot, nor sown discord, and I have always praised you and Mr. Madison. Not all have been so virtuous: but I knew that my Court wanted harmony and friendship with these states.
            I am running out of ink for my pen as I beg you to direct me, with total freedom under all circumstances, with the confidence that I take particular pleasure in employing myself in activities agreeable to the great Jefferson for whom I ask God to preserve your life for many years. 
            I kiss your hand your most attentive servant Valentín de Foronda
          
         